Citation Nr: 0207631	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 1999, for a 30 percent rating for the service-connected 
residuals of frostbite of the feet.

2.  Entitlement to an effective date earlier than February 
10, 1999, for a 30 percent rating for the service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 
10, 1999, for a 10 percent rating for the service-connected 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945 and from March 1946 to December 1956.  From November 
1950 to April 1953, he was a prisoner of war of the Communist 
Forces.  His awards and decorations included the Purple Heart 
Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2001 at which time, it was remanded 
for further development of the evidence.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, confirmed and 
continued February 10, 1999, as the effective date of the 
veteran's ratings for his residuals of frostbite of the feet, 
PTSD, and sinusitis.  Thereafter, the case was returned to 
the Board for further appellate action.

In May 2001, during the course of the appeal, the veteran had 
a hearing before a member of the Board who is no longer 
employed by the Board.  In May 2002, the Board offered the 
veteran the opportunity to have another hearing before a 
different member of the Board; however, the following month, 
the veteran declined that offer.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a rating in excess 
of 30 percent rating for his service-connected frostbite of 
the feet was received by the RO on February 10, 1999. 
2.  With respect to the veteran's service-connected residuals 
of frostbite of the feet, there was no ascertainable increase 
in disability at any time during the year prior to February 
10, 1999.

3.  The veteran's claim of entitlement to a rating in excess 
of 30 percent rating for his service-connected PTSD was 
received by the RO on February 10, 1999. 

4.  With respect to the veteran's service-connected PTSD, 
there was no ascertainable increase in disability at any time 
during the year prior to February 10, 1999.

5.  The veteran's claim of entitlement to a rating in excess 
of 10 percent rating for his service-connected sinusitis was 
received by the RO on February 10, 1999. 

6.  With respect to the veteran's service-connected 
sinusitis, there was no ascertainable increase in disability 
at any time during the year prior to February 10, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 
1999, for a 30 percent rating for the residuals of frostbite 
of the feet have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2001). 

2.  The criteria for an effective date prior to February 10, 
1999, for a 30 percent rating for PTSD have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2001). 

3.  The criteria for an effective date prior to February 10, 
1999, for a 10 percent rating for sinusitis have not been 
met.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Evidence

Records from the VA Medical Center (MC) in New Orleans show 
that from May 1998 through June 1999, the veteran received 
outpatient treatment for various disabilities.  From May 1998 
through February 5, 1999, those disabilities included 
periodontitis, gastrointestinal bleeding, hyperlipidemia, 
erectile dysfunction, colonic diverticulosis, and 
proteinuria.  It was noted that he had a diagnosis of PTSD.  
In December 1998, the veteran stated that his PTSD was not 
bad enough to warrant treatment at that time.  

On April 29, 1999 (VA Form 119), the veteran contacted the RO 
to inquire about a claim which he had reportedly submitted 3 
months earlier.  The RO was unable to locate such a claim.  

On June 1, 1999, the RO received a statement (VA Form 21-
4138) from the veteran in which he requested increased 
ratings for his service-connected stomach condition, sinus 
condition, frozen feet, lung condition, and PTSD.  He also 
claimed entitlement to service connection for arthritis.  

Later in June 1999, the veteran underwent VA examinations to 
determine the extent of his service-connected residuals of 
frostbite of the feet, PTSD, and sinusitis.  

By a rating action, dated in July 1999, the RO raised the 
veteran's rating for the residuals of frostbite of the feet 
and for PTSD to 30 percent each.  The RO also raised the 
rating for the veteran's sinusitis to 10 percent.  Each of 
those ratings was effective April 29, 1999, then thought to 
be the date of the receipt of the veteran's claim.  The 
veteran disagreed with those effective dates, and this appeal 
ensued.  

In February 2000, the RO discovered that the veteran's claim 
for increased ratings (VA Form 21-4138) had actually been 
received on February 10, 1999.  By a rating action, dated in 
February 2000, the RO adjusted the effective dates of the 
increased ratings to reflect the revised date of the receipt 
of the veteran's claim.  

In April 2000, the veteran was examined by the VA to 
determine the extent of his service-connected tinea cruris, 
pleurisy, and avitaminosis.  

During his hearing in May 2001, the veteran testified that 
the impairment caused by his service-connected residuals of 
frostbite of the feet, PTSD, and sinusitis goes back to 
service and that the effective dates for each of those 
disorders should, therefore, revert to the day after his 
discharge from service.
Analysis

The veteran seeks entitlement to an effective date earlier 
than February 10, 1999, for the ratings for his service-
connected residuals of frostbite of the feet, PTSD, and 
sinusitis.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2001). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 C.F.R. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

According to the rating criteria in effect prior to August 
13, 1998, 38 C.F.R. § 4.104, DC 7122 (1997), a 30 percent 
rating was warranted for bilateral frostbite of the feet if 
manifested by persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent rating was warranted for loss of 
toes, or parts, and persistent severe symptoms.  With 
extensive losses, higher ratings could be assigned by 
reference to amputation ratings for toes and combinations of 
toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet could be considered.  There 
was no requirement of loss of toes or parts for the 
persistent moderate or mild ratings. 

Effective August 13, 1998, 38 C.F.R. § 4.104, DC 7122 
provided a 30 percent rating for frostbite of the feet 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Other manifestations found to be due to 
cold injury were to be separately rated, unless used to 
support an evaluation under DC 7122.  Each affected part was 
evaluated separately and the ratings then combined pursuant 
to 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104 (2001).  
See 63 FR 37778 (July 14, 1998).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411. 
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The veteran's sinusitis is rated in accordance with 38 C.F.R. 
§ 4.97, DC 6513.  A 10 percent evaluation is warranted for 1 
or 2 incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or more than six 
nonincapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting. 

In this case, the veteran's claim for increased ratings for 
his service-connected residuals of frostbite of the feet, 
PTSD, and sinusitis was received at the RO on February 10, 
1999.  There is no evidence of any earlier communication 
associated with the current appeal that could even be 
construed as an informal claim for such an increase.  
Moreover, there is no report on file dated during the year 
prior to February 10, 1999 which reflects any treatment or 
examination (much less evidence of an ascertainable increase 
in disability) for the veteran's service-connected residuals 
of frostbite of the feet, PTSD, or sinusitis.  As such, there 
is no legal basis for an effective date earlier than the 
currently assigned February 10, 1999, for the 30 percent 
rating for his residuals of frostbite of the feet; or for the 
30 percent rating for PTSD; or for the 10 percent rating for 
sinusitis.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106- 475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  According to 
the supplemental statement of the case issued in October 
2001, the RO has considered the provisions of the VCAA.  

In reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of these 
claims.  By virtue of information sent to the veteran in the 
statement of the case issued in January 2000; the 
supplemental statements of the case issued in March 2000 and 
October 2001; the Board remand issued in August 2001; and 
requests for evidence sent from the VA to the veteran in May 
1999; and by virtue of information imparted to the veteran 
during his May 2001 hearing, he and his representative were 
notified of the evidence necessary to substantiate his 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in fact, it 
appears that all evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder.  As noted above, such evidence includes VA outpatient 
treatment records, dated from May 1998 through June 1999; the 
reports of VA examinations performed in June 1999; and the 
transcript of his May 2001 hearing on appeal.  
In its May 2001 remand, the Board requested that the RO 
obtain medical records, dated from January 1998 through March 
1999 from the New Orleans VAMC.  Although the records from 
that institution indicate that the veteran may have been 
treated there for unspecified disabilities prior to May 1998, 
there is no evidence (and the veteran does not so claim) that 
such treatment was for the residuals of frostbite of the feet 
or for PTSD or for sinusitis.  Indeed the veteran has not 
identified any outstanding evidence (which has not been 
sought by the RO) which could be used to support any of the 
issues on appeal.  Accordingly, the Board is of the opinion 
that the RO has met its duty to assist the veteran in the 
development of this appeal and that there is no need for 
further development at this time.  See Sabonis, 6 Vet. App. 
at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran are to be avoided). 










ORDER

Entitlement to a effective date earlier than February 10, 
1999, for a 30 percent rating for the service-connected 
residuals of frostbite of the feet is denied.

Entitlement to a effective date earlier than February 10, 
1999, for a 30 percent rating for the service-connected PTSD 
is denied.

Entitlement to a effective date earlier than February 10, 
1999, for a 10 percent rating for the service-connected 
sinusitis is denied.


		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

